Title: To Thomas Jefferson from the Commissioners of the Federal District, 10 December 1791
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town Decr. 10th. 1791

Immediately on the receipt of your letter of the 21st Ultimo, we gave directions to Mr. Ellicott, to lay out Squares in the Places mentioned.—The inclosed letter will inform you of the progress he has made. From the opportunities we have had of acquiring any Knowledge on this subject, we think it will be of Importance that some Squares on the most eligible situations on Navigation, should be in readiness by the next Sale.—We are inclined to think, from our conversation with Major L’Enfant, and Mr. Ellicott, that it will not be advisable to have a Sale, sooner than the Middle of June.
Mr. Blodgett has not yet arived. It would certainly be very desireable to form a contract of Such magnitude with him. We fear, from some Ideas thrown out by a Mr. Welsh, who (we understand) is to be concerned with him in the contract, that he rates the Importance of it to the City, so highly, as to expect to get the Ground at a low rate.—We should be happy in case of an offer from him, to be favored with the Presidents Ideas respecting the terms which might be acceded to; In so great a purchase as Mr. Blodgett contemplates, it would certainly be wrong to take our late Sales as the only guide or standard: but how far short of what they averaged per acre would it be proper to stop?
The circumstances respecting Mr. Carrolls House, we have already laid before the President and recieved his late communications on the Subject. As the House was nearly Demolished before the Chancellors Injunction arived; Mr. Carroll did not think it worth while to have it served, trusting perhaps, that our directions expressly forbiding their further proceedings in it, would have been attended to. We are sorry to mention, that the Major who was absent  at the time we issued them, paid no attention to them, but compleatly Demolished it on his return. His Conduct in this instance, has given fresh alarm; as the Proprietors had flattered themselves, that in any Instances in which they might concieve themselves injured, they should be able to obtain relief from the Commissioners. As we have already more than once, from our high opinion of his talents, sacrifised to our feelings to our Zeal, we have done it again.
The Major has indeed done us the Honour of Writing us a Letter, Justifying his conduct. We have not noticed it, and believe as we are likely to get every thing Happily adjusted between Mr. Carroll and him, it will be most prudent to drop all explanations. We expect you will see the Major in Philadelphia in a Short time. We can not conclude, without expressing our Sanguine hopes, from the Train in which all matters are now, respecting this unhappy affair, that however reprehensible it may have been in the mode of conducting it, that it will prove Ultimately Salutary.—We are Sir with great respect Yr Most obt Svts.,

Dd: Stuart Danl. Carroll

